In an action by apartment-house tenants for a judgment declaring the rights of the parties with respect to a setback garden court area, and for injunctive relief, the appeals are (1) from an order which denied appellant’s motion for summary judgment dismissing the complaint, and (2) from an order which granted respondents’ motion for a temporary injunction. Orders affirmed, with one bill of $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.